Citation Nr: 1732285	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-14 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for dextroscoliosis (claimed as low back pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of whether new and material evidence has been submitted to reopen previously denied claims for irritable bowel syndrome, tinnitus, alopecia, left leg pain, hearing loss, and constipation; entitlement to service connection for insomnia, chronic fatigue syndrome, menstrual disorder, scars, arthritis, papilledema, and weight loss; entitlement to an increased rating for a gastrointestinal disorder; and entitlement to temporary total disability have been raised by the record in June 2016 and July 2017 VA Forms 21-526 EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing on the May 2013 VA Form 9.  Her representative notes that the hearing request has not been withdrawn.  See July 2017 Correspondence.  Thus, remand is warranted so that the Veteran may be afforded the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing before a member of the Board with respect to the issue of entitlement to service connection for a low back disability.  Notify the Veteran (at her current address) of the date and time of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws her hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







